In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1338 
JOHN W. MULLIN, II, 
                                                 Plaintiff‐Appellant, 

                                  v. 

TEMCO MACHINERY, INC., 
                                                Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Southern District of Indiana, Indianapolis Division. 
       No. 1:11‐cv‐00941‐TWP‐DML — Tanya Walton Pratt, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 20, 2013 — DECIDED OCTOBER 10, 2013 
                  ____________________ 

   Before WOOD, Chief Judge, and BAUER  and FLAUM, Circuit 
Judges. 
    FLAUM,  Circuit  Judge.  John  Mullin,  II,  brought  suit 
alleging that he was ﬁred because of his age, in violation of 
the  Age  Discrimination  in  Employment  Act  (ADEA),  29 
U.S.C.  §  621  et  seq.  He  was  an  employee  with  an  allegedly 
less  than  sterling  performance  as  a  follower  of  corporate 
policy.  He  was  also  the  oldest—and  most  proﬁtable—
salesman  for  a  company  that  sells  ﬁre  trucks  and  other 
2                                                       No. 13‐1338 

rescue equipment, Temco Machinery, Inc. After Temco ﬁred 
the  ﬁfty‐six  year  old  Mullin,  it  quickly  hired  two 
inexperienced  salesmen  in  their  twenties.  Mullin  brought 
suit,  and  the  district  court  granted  summary  judgment  to 
Temco. For the following reasons, we reverse and remand. 
                          I. Background 
    In  1990,  Mullin,  then  age  thirty‐six,  began  working  for 
Midwest Fire & Safety as a salesman. Midwest Fire & Safety 
was  the  authorized  dealer  in  Indiana  for  Pierce 
Manufacturing,  which  makes  custom  fire  trucks  and  other 
rescue  equipment.  In  2006,  Temco  purchased  Midwest  Fire 
&  Safety  and  retained  its  sales  staff,  including  Mullin,  then 
age  fifty‐two.  As  a  sales  associate,  Mullin’s  responsibilities 
included  selling  fire  trucks,  traveling  throughout  his 
assigned territory (portions of central and southern Indiana), 
building  client  relationships,  and  participating  at 
conventions and fire department activities. Most of Temco’s 
salesmen  are  over  the  age  of  forty  because  the  job  requires 
in‐depth knowledge of the industry and its products. During 
Mullin’s  tenure  at  the  company,  Temco  typically  employed 
between four and six sales associates in Indiana. 
    Mullin  handled  approximately  250  client  accounts  for 
Temco. In 2006 or 2007, the CEO of Temco, Michael Mikoola, 
took one account away from Mullin in response to criticism 
by  a  fire  chief.  In  both  2008  and  2009,  Mullin  won  Temco’s 
Salesman  of  the  Year  Award.  Temco  presents  this  annual 
award  to  the  sales  associate  who  sold  the  most  fire  trucks 
during the company’s preceding fiscal year. In 2008, Mullin 
sold  six  fire  trucks,  and  the  other  three  Indiana  salesmen 
sold  four,  two,  and  two  fire  trucks,  respectively.  Mullin’s 
2008 sales represented 42% of the total number of fire trucks 
No. 13‐1338                                                            3 

sold  in  Indiana  and  generated  56%  of  the  total  profit.  In 
2009,  Mullin  sold  eight  fire  trucks,  and  his  three  colleagues 
sold  seven,  four,  and  one  fire  truck,  respectively.  Mullin’s 
2009 sales represented 40% of the total number of fire trucks 
sold in Indiana and generated 52% of the total profit. 
    In  November  2009,  Temco  hired  an  experienced 
manager,  Ronald  Baylog,  as  Vice  President  and  General 
Manager  of  the  Indiana  sales  division.  The  Indiana  sales 
force  was  not  meeting  Temco’s  and  Pierce’s  expectations,  a 
fact  that  was  relayed  to  the  salesmen.  Temco’s  executives 
directed  Baylog  to  evaluate  and  manage  the  Indiana  sales 
division.  They  hoped  Baylog  would  improve  performance, 
and  they  sought  his  assessments  and  recommendations. 
Baylog  became  Mullin’s  immediate  supervisor,  a  role  he 
occupied through the date of Mullin’s firing.1 
    Baylog  implemented  three  new  policies  for  the  Indiana 
sales division. He required the sales staff, including Mullin, 
to  (1)  complete  and  submit  weekly  contact/call  reports  in 
order to track potential customers; (2) attend and participate 
in  weekly  Monday  morning  sales  meetings;  and  (3)  help 
classify customers into higher‐ and lower‐value targets, and 
call  on  them  afterward.  As  detailed  below, the  parties  have 
quite  different  accounts  of  Mullin’s  compliance  with  these 
new policies. 
    The month of May 2010 is important to this case. On May 
5,  2010,  Temco  fired  an  Indiana  sales  associate,  Michael 
Orrico, who was in his fifties. On the same day, Temco hired 
                                                 
      1 
     Baylog  no  longer  works  at  Temco.  He  voluntarily  retired  on 
December 31, 2010. 
4                                                                No. 13‐1338 

Andrew Wolka, then twenty‐four years old, and told Wolka 
not  to  report  to  work  until  May  14,  2010.  Around  the  same 
time,  it  also  hired  Matthew  Timmer,  then  age  twenty‐nine. 
On  May  13,  Mullin  was  fired.  Temco’s  CEO,  Mikoola,  told 
Mullin he was being fired because “[w]e are paying you too 
much for your sales.” 
    On  May  14,  the  next  day,  Andrew  Wolka  and  Matthew 
Timmer  attended  the  Pierce  Sales  Meeting  in  Appleton, 
Wisconsin on Temco’s behalf. Mullin had been scheduled to 
attend  this  annual  meeting.  Wolka  and  Timmer  both 
officially started working for Temco on May 24, 2010; Wolka 
began  as  a  full‐time  sales  associate  in  Indiana,  and  Timmer 
as a part‐time sales associate in Indiana because he was also 
a fireman. Wolka’s and Timmer’s contractual responsibilities 
were  the  same  as  Mullin’s  had  been.  Neither  Wolka  nor 
Timmer  had  any  experience  selling  fire  trucks,  as  Mikoola 
and Baylog both acknowledged in depositions.2 
    On  November  8,  2010,  Mullin  filed  a  charge  of  age 
discrimination  with  the  Equal  Employment  Opportunity 
Commission  (EEOC),  alleging  that  he  was  terminated 
because of his age. On November 30, 2010, Temco submitted 
a position  paper  to  the  EEOC,  stating that Mullin was fired 
for  lack  of  performance.  Temco  alleged  that  Mullin’s  sales 
performance had declined; that Mullin refused to make sales 
calls or call on accounts, despite instructions by his superiors 

                                                 
      2 For instance, Baylog said of Wolka, “he was very green and had no 

knowledge  of  our  products  or  no  knowledge  of  really  how  to  work  a 
territory.”  Similarly,  Baylog  said  of  Timmer,  “he’s  a  young  guy,  didn’t 
have any experience.” 
No. 13‐1338                                                         5 

to do so; and that Mullin used his Temco email account “to 
communicate with a representative of a competing company 
concerning matters that were inappropriate” for someone in 
his  position.  After  the  EEOC  issued  Mullin  a  right  to  sue 
letter, he filed suit in the U.S. District Court for the Southern 
District of Indiana. 
    In  several  depositions,  Temco  executives  offered  the 
following characterizations of the events at issue in this case. 
Baylog  asserted  that  he  was  “absolutely”  “disappointed” 
when  Mullin  allegedly  failed  to  attend  two  events  that  he 
was  supposed  to.  These  events  were  hosted  by  “good 
customers”  (specifically,  Wayne  Township  Fire  Department 
and  Speedway  Fire  Department).  Mullin  contests  these 
allegations,  stating  that  he  never  received  an  invitation  to 
one  event  and  that  he  in  fact  attended  the  other,  which 
multiple  other  individuals  confirmed.  Baylog  also  alleged 
that  Mullin  failed  to  complete  his  contact/call  reports  in  a 
timely fashion, did not consistently attend Monday morning 
meetings,  and  more  generally  underperformed  and  lacked 
organizational skills. 
    Temco  CEO  Mikoola  also  expressed  dissatisfaction  with 
Mullin’s  performance,  including  certain  sales  that  Mikoola 
felt  Mullin  had  lost.  When  Mikoola  was  asked  when  he 
decided to fire Mullin, he explained that a particular incident 
was  “the  straw  that  broke  the  camel’s  back.”  A  client,  the 
Westfield Fire Department, had sent representatives to visit 
a factory, and Mullin was responsible for leading the factory 
visit. According to Mikoola, Mullin simply “didn’t show up” 
to  work,  which  left  the  client  “looking  for  him”  at  the 
factory.  “I  heard  later  John  [Mullin]  got  sick  or  something, 
but  didn’t  call  anybody  or  tell  anybody.  It  was  rather  a 
6                                                      No. 13‐1338 

pretty  substantial  embarrassment  for  us,”  Mikoola  said. 
According  to  Mullin,  though,  this  serious  allegation  is 
entirely  inaccurate.  Three  Westfield  Fire  Department 
employees all testified that Mullin was with them the entire 
time and did a good job of showing them around the factory. 
  Finally,  when  asked  about  the  twenty‐four  year  old 
Wolka, Mikoola testified as follows. 
       Q: What were Mr. Wolka’s strengths? 
       A:  Well,  he  was  a  young  individual,  to  put  it 
       mildly, very, very inexperienced. But he was a 
       pleasant person, promised us—or I should say 
       made  some  claims  that  he  would  do  an 
       aggressive  job,  and  get  out  there  and  drive  a 
       demo.  He  acquired  a  CDL,  Commercial 
       Driver’s License, to drive the demos. And, you 
       know,  so  we,  you  know,  our  thought  process 
       on  him  was  he  was  a  young  guy,  give  him  a 
       shot  [to]  drive  around  the  state  showing  fire 
       trucks and learn the business. 
       Q: … What were Mr. Wolka’s weaknesses? 
       A: Well, his youth, and the gist, he didn’t want 
       to—the time commitment, he wasn’t willing to 
       put the time in to do what needed to be done. 
       He had another interests [sic], to put it mildly. 
    Ultimately, Temco moved for summary judgment, which 
the district court granted. The district court rejected Mullin’s 
allegation that Temco had provided shifting and inconsistent 
explanations  for  his  firing—explanations  that  Mullin 
claimed  were  pretextual.  The  court  concluded  that  Temco 
had  legitimate  reasons  to  be  unsatisfied  with  Mullin’s 
No. 13‐1338                                                             7 

performance  and  allegedly  uncooperative  nature.  Mullin 
timely appealed. 
                            II. Discussion 
    Mullin  challenges  the  district  court’s  entry  of  summary 
judgment.  We  review  the  district  court’s  decision  de  novo, 
construing all facts and drawing reasonable inferences in the 
light  most  favorable  to  Mullin,  the  non‐moving  party.  Good 
v.  Univ.  of  Chi.  Med.  Ctr.,  673  F.3d  670,  673  (7th  Cir.  2012). 
Summary  judgment  is  appropriate  if  there  is  no  genuine 
issue as to any material fact and the moving party is entitled 
to judgment as a matter of law. Fed. R. Civ. P. 56; Fleishman 
v. Continental Cas. Co., 698 F.3d 598, 603 (7th Cir. 2012). 
    Mullin contends that Temco fired him because of his age, 
in violation of the ADEA. The ADEA prohibits an employer 
from  “discharg[ing]  any  individual  …  because  of  such 
individual’s  age.”  29  U.S.C.  §  623(a)(1);  see  also  29  U.S.C.  § 
631(a) (limiting protections to those over forty years old). To 
establish an ADEA violation, “an employee must show that 
age  actually  motivated  the  adverse  employment  action.  Put 
differently,  age  must  have  played  a  role  in  the  employer’s 
decision‐making  process  and  had  a  determinative  influence 
on the outcome.” Van Antwerp v. City of Peoria, Ill., 627 F.3d 
295, 297 (7th Cir. 2010) (citations omitted). 
    We  have  previously  explained  that  an  employee  may 
prove discrimination through the direct or indirect methods 
of proof. Fleishman, 698 F.3d at 603. Mullin has pursued the 
direct  method,  which  itself  can  be  proved  through  direct 
evidence  or  circumstantial  evidence.  Direct  evidence 
requires  that  the  employer  admit  its  discriminatory  intent 
(e.g.,  the  “smoking  gun”  case).  Id.  The  far  more  common 
8                                                                        No. 13‐1338 

case  relies  on  circumstantial  evidence,  which  “allows  the 
trier  of  fact  ‘to  infer  intentional  discrimination  by  the 
decisionmaker.’” Hanners v. Trent, 674 F.3d 683, 691 (7th Cir. 
2012) (quoting Rudin v. Lincoln Land Cmty. Coll., 420 F.3d 712, 
720  (7th  Cir.  2005)).  Circumstantial  evidence  typically 
includes  “(1)  suspicious  timing,  ambiguous  oral  or  written 
statements,  or  behavior  toward  or  comments  directed  at 
other  employees  in  the  protected  group;  (2)  evidence, 
whether  or  not  rigorously  statistical,  that  similarly  situated 
employees  outside  the  protected  class  received 
systematically  better  treatment;  and  (3)  evidence  that  the 
employee  was  qualified  for  the  job  in  question  but  was 
passed over in favor of a person outside the protected class 
and  the  employer’s  reason  is  a  pretext  for  discrimination.” 
Sun  v.  Bd.  of  Trs.  of  Univ.  of  Ill.,  473  F.3d  799,  812  (7th  Cir. 
2007).  Circumstantial  evidence  “must  point  directly  to  a 
discriminatory  reason  for  the  employer’s  action.”  Van 
Antwerp,  627  F.3d  at  298  (citation  and  internal  quotation 
marks omitted). At bottom, as we have recently emphasized, 
a  plaintiff  seeking  to  survive  summary  judgment  must 
produce enough evidence that a rational jury could conclude 
that  the  employer  took  the  adverse  action  against  the 
plaintiff because he is a member of a protected class.3 
                                                 
      3  See,  e.g.,  Hitchcock  v.  Angel  Corps,  Inc.,  718  F.3d  733,  737  (7th  Cir. 

2013)  (citing,  inter  alia,  Coleman  v.  Donahoe,  667  F.3d  835,  863  (7th  Cir. 
2012) (Wood, J., concurring) (“In order to defeat summary judgment, the 
plaintiff one way or the other must present evidence that she is in a class 
protected  by  the  statute,  that  she  suffered  the  requisite  adverse  action 
(depending on her theory), and that a rational jury could conclude that 
the employer took that adverse action on account of her protected class, 
not for any noninvidious reason.”)). 
No. 13‐1338                                                          9 

    Applying  these  principles,  a  reasonable  jury  could 
conclude that Temco fired Mullin because of his age. Mullin 
has  put  forth  ample  circumstantial  evidence,  including 
examples  of  suspicious  timing  and  ambiguous  statements. 
Moreover, each of Temco’s alleged reasons for firing Mullin 
is either genuinely contested, seemingly inaccurate, or both. 
   Mullin’s  first  piece  of  circumstantial  evidence  is  the 
suspicious timing of Temco’s personnel changes. On May 5, 
2010,  Temco  fired  one  of  Mullin’s  fellow  salesmen,  Michael 
Orrico, who was in his fifties. On the same day, the company 
hired  a  twenty‐four  year  old,  Wolka,  but  told  him  not  to 
report  to  work  until  May  14.  Around  this  time,  Temco  also 
hired  a  twenty‐nine  year  old,  Timmer.  On  May  13,  the 
company  fired  the  fifty‐six  year  old  Mullin.  The  next  day, 
Wolka  and  Timmer  represented  Temco  at  Pierce’s  annual 
meeting,  filling  the  position  that  Mullin  would  have  held. 
Soon after, both men  officially went on Temco’s payroll. Of 
course,  companies  must  be  able  to  fire  and  hire  employees. 
But  in  this  case,  a  highly  experienced  and  relatively 
successful  salesman  was  fired  at  precisely  the  time  the 
company  hired  two  “very  inexperienced”  men  who  had 
never been in sales.  
   The  immediate  temporal  connection  between  these 
personnel  decisions is of the  sort that has  previously  raised 
some  concern.  For  example,  in  Filar  v.  Board  of  Education  of 
Chicago, 526 F.3d 1054 (7th Cir. 2008), a school experienced a 
funding  shortfall  and  needed  to  demote  one  teacher.  The 
principal then engaged in “a flurry of personnel decisions,” 
quickly  promoting  every  teacher  except  the  sixty‐nine  year 
old  plaintiff.  Id.  at  1058.  The  plaintiff  thereby  became  the 
“least  senior”  teacher  and  was  demoted,  even  though  she 
10                                                      No. 13‐1338 

was  more  qualified  than  some  of  her  colleagues.  Id.  The 
court  found  “the  timing  of  [the  principal’s]  decisions”  one 
factor  in  its  decision  to  reverse  summary  judgment  and 
remand for trial. Id. at 1064; see also Piraino v. Int’l Orientation 
Res.,  Inc.,  84  F.3d  270,  274‐75  (7th  Cir.  1996)  (promulgating 
maternal  leave  policy  immediately  after  employee 
mentioned she was pregnant). As in Filar, we are potentially 
troubled by a flurry of personnel changes that operate to the 
detriment of a much older, more qualified employee. 
     The  hiring  of  Wolka  and  Timmer  is  arguably  more 
suspicious  given  that  Temco  went  to  great  lengths  to 
emphasize how “old” its employees are. For instance, Baylog 
testified  that  Mullin  was  “at  the  age  where  he  should  have 
been  in  his  prime … . [I]t’s  the  best  time  in  a  salesperson’s 
life  [—]  between  say  45  and  65  is  their  most  productive 
years. Those are the people you search out and try to hire.” 
Yet immediately after firing Mullin (and another man in his 
fifties),  Temco  hired  two  men  in  their  twenties  who  were 
“very,  very  inexperienced.”  The  district  court  described 
these  developments  as  “potentially  suspicious.”  And  after 
Temco  described  Mullin’s  firing  as  a  financial  decision,  it 
was certainly unusual to hire two people with no experience 
for  nearly  the  same  compensation  as  the  reigning  two‐time 
Salesman of the Year. 
    The  next  category  of  circumstantial  evidence  consists  of 
Mikoola’s  ambiguous  statements  about  age.  The  parties 
dispute  the  importance  and  interpretation  of  Mikoola’s 
references  to  Wolka’s  age.  Mikoola  was  asked  Wolka’s 
strengths and weaknesses. In his answers to both questions, 
Mikoola  mentioned  Wolka’s  youth.  In  addition,  in  the 
question about Wolka’s strengths, Mikoola commented, “our 
No. 13‐1338                                                             11 

thought process on him was he was a young guy, give him a 
shot [to] drive around the state showing fire trucks and learn 
the  business.”  The  district  court  found  that,  in  context, 
Mikoola’s  comments  suggested  that  he  perceived  Wolka’s 
age as a weakness; that is one reasonable interpretation, but 
it is not the only one. Because Wolka’s youth was explicitly 
part of Temco’s “thought process” in hiring him, the record 
is  at  least  ambiguous.  A  jury  is  the  appropriate  body  to 
evaluate the significance of these statements. 
    Next,  with  respect  to  Temco’s  alleged  reasons  for  firing 
Mullin,  Mullin  argues  that  the  company’s  justifications  are 
shifting,  inconsistent,  and  a  pretext  for  discrimination.  To 
demonstrate  a  material  issue  of  fact  as  to  pretext,  Mullin 
must  show  that  “either  (1)  it  is  more  likely  that  a 
discriminatory  reason  motivated  the  employer  than  the 
proffered  non‐discriminatory  reason  or  (2)  that  an 
employer’s  explanation  is  not  credible.”  Hudson  v.  Chicago 
Transit  Auth.,  375  F.3d  552,  561  (7th  Cir.  2004).  A  mere 
mistake by an employer does not constitute pretext; instead, 
pretext “is a phony excuse.” Id. Where an employer proffers 
“more  than  one  reason  for  the  challenged  action,  a  plaintiff 
must  address  all  of  the  employer’s  suggested  reasons.”  Id. 
But  the  court  will  not  reexamine  business  decisions  as  a 
“super‐personnel  department”;  instead,  the  important 
consideration  is  “whether  the  employer  gave  an  honest 
explanation of its behavior.” Id. (citation omitted). Finally, if 
the employer changes its story, that constitutes “evidence of 
pretext,  and  entitles  [the  plaintiff]  to  a  trial  on  the  issue  of 
the  reason  for  his  termination.”  Stalter  v.  Wal‐Mart  Stores, 
Inc., 195 F.3d 285, 291 (7th Cir. 1999) (citations omitted). 
12                                                     No. 13‐1338 

    Applying these concepts, each of Temco’s alleged reasons 
for  firing  Mullin  is  either  genuinely  contested,  seemingly 
inaccurate, or both. Certain of Temco’s alleged reasons raise 
potential credibility issues, which a jury should resolve. 
    Initially,  Temco  CEO  Mikoola  told  Mullin  that  he  was 
being  fired  for  financial  reasons:  “We  are  paying  you  too 
much for your sales.” Temco did not offer to reduce Mullin’s 
salary. It did hire two new employees, who had precisely the 
same  job  description  as  Mullin.  Neither  possessed  any 
experience,  yet  one  was  paid  $48,000  to  work  part‐time, 
while  the  other  was  paid  $42,000  to  work  full‐time  and 
handle  some  of  the  territory  that  Mullin  had  handled. 
Mullin’s  salary  had  been  $56,400.  If  we  credit  Mikoola’s 
explanation, Temco’s personnel decisions seem puzzling. 
     Baylog  also  suggested  that  Mullin  was  not  replaced  by 
these two  young salesmen  because Temco split up  Mullin’s 
territory  among  three  people:  an  existing  salesman,  a 
twenty‐four  year  old  novice  (Wolka),  and  a  sixty‐five  year 
old  named  John  Erlandson.  Yet  according  to  Mikoola, 
Erlandson  was  actually  a  handyman.  He  had  never  sold  a 
fire truck, was never on paid commission (as the company’s 
salesmen  were),  and  was  not  in  a  sales  role  when  Mikoola 
testified. Erlandson may never have actually become a sales 
associate.  However,  Temco’s  2010  records  list  him  as  such 
and note his age, sixty‐five. Indeed, before the EEOC, Temco 
relied upon Erlandson’s hiring in computing the average age 
of  its  salesmen.  This  may  be  an  innocuous  administrative 
error, but it also might not be. Temco had just fired its oldest 
sales  associate.  A  rational  jury  could  conclude  that  Temco 
then  sought  to  “even  out”  the  ages  of  its  salesmen  and  its 
new hires. 
No. 13‐1338                                                    13 

    Another  factor  motivating  Mullin’s  firing  was  Baylog’s 
stated view that Mullin had let down Temco and two of its 
important  customers  by  failing  to  attend  client  events. 
Mullin’s contractual responsibilities included attending such 
events.  It  was  allegedly  very  disappointing,  to  Baylog  and 
the  customer  alike,  when  Mullin  failed  to  attend  the 
Speedway  Fire  Department  event.  According  to  Baylog, 
Mullin  had  planned  to  attend  this  event,  but  then  told 
Baylog that he had “accidentally turned the wrong way” on 
the  highway  and  could  not  make  it  as  a  result.  Baylog’s 
account is contested. Mullin testified that he in fact attended 
this event, and three Speedway employees gave depositions 
confirming his attendance. 
    An additional factor motivating Mullin’s firing—indeed, 
the  “straw  that  broke  the  camel’s  back”  for  Mikoola—was 
the  “embarrass[ing]”  incident  in  which  Mullin  allegedly 
failed to show up to work, leaving several visitors to wander 
around  the  plant  unsupervised.  That  account  is  contested, 
too.  The  visitors  each  gave  depositions  confirming  that 
Mullin  was  with  them  at  all  times  and  gave  them  a  good 
tour.  The  district  court  was  correctly  troubled  by  this 
allegation,  stating that it “leaned toward a ‘phony excuse.’” 
Of course, a mere mistake is not pretext. Hudson, 375 F.3d at 
561.  But  enough  inaccuracies  might  allow  a  jury  to  make 
reasonable inferences about credibility. 
    Lost sales also played a role in Mullin’s firing, according 
to Mikoola. Lost sales are obviously significant in evaluating 
a  salesman,  especially  because  fire  trucks  are  not  a  high‐
volume  consumer  item,  so  each  lost  sale  might  matter  a 
great  deal.  However,  Mikoola  acknowledged  that  Temco 
loses sales fairly regularly—“it is just a fact of, you know, the 
14                                                     No. 13‐1338 

market.”  He  also  said  that  each  of  Mullin’s  colleagues  had 
lost sales, but none had been fired as a result. Furthermore, 
Mullin has contested the allegation that he lost sales, arguing 
that the lost sales resulted from Mikoola’s explicit directions 
with  respect  to  price.  A  CEO  may  choose  to  scapegoat;  but 
when  a  CEO  points  to  conduct  as  the  grounds  for 
termination, it is less credible if the employee was simply (or 
allegedly) following the CEO’s instructions. Therefore, there 
is a significant disputed fact on this ground, and such issues 
of credibility are not resolved at summary judgment. 
    More  generally,  the  company  claims  that  Mullin 
underperformed.  Temco  asserts  that  Mullin’s  performance 
was  declining,  a  position  Mullin  contests.  After  leading  his 
colleagues  in  fiscal‐year  2009  and  2008  sales,  Mullin  was 
again  leading  them  in  2010  sales  prior  to  his  termination. 
Temco discounts his Salesman of the Year Awards, arguing 
that  he  had  the  “best”  territory  and  should  have  sold  more 
fire  trucks,  especially  compared  to  his  allegedly 
underachieving         colleagues.       Mullin     disputes     the 
characterization of his territory as the most desirable market, 
and  this  dispute  is  material:  if  Temco’s  characterization  is 
inaccurate,  it  would  enhance  Mullin’s  qualifications  as 
compared  to  his  somewhat  younger  colleagues  whom 
Temco  did  not  fire.  Mullin  was  the  oldest  salesman  during 
his tenure at Temco. 
   Temco  also  claims  that  Mullin  failed  to  submit  his  call 
reports  in  a  timely  fashion.  Mullin  disputes  this  allegation. 
Two  email  exchanges  between  Mullin  and  Baylog  suggest 
that  Mullin  was  late  on  those  particular  occasions,  but  the 
company’s  allegations  seem  more  wide‐ranging  than  that. 
Temco  faces  an  evidentiary  challenge  here:  it  claims  that 
No. 13‐1338                                                                 15 

Mullin  failed  to  submit  his  call  reports  promptly,  yet  it  has 
destroyed  those  reports.  “An  employer’s  destruction  of  or 
inability  to  produce  a  document,  standing  alone,  does  not 
warrant an inference that the document, if produced, would 
have contained information adverse to the employer’s case.” 
Park  v.  City  of  Chi.,  297  F.3d  606,  615  (7th  Cir.  2002). 
Nonetheless,  Mullin  correctly  asserts  that  Temco’s 
destruction of evidence deprives him of the opportunities to 
demonstrate  his  compliance  and  to  compare  his 
performance  with  that  of  his  colleagues.  At  the  summary 
judgment stage, we accept Mullin’s version of the facts.4 
    Finally,  Temco  suggests  that  Mullin  was  insubordinate 
for failing to attend Monday morning meetings consistently, 
as  Baylog  required  of  sales  associates.  Mullin’s  response  is 
three‐fold. First, Mullin testified that everyone missed these 
meetings  from  time  to  time,  Baylog  included.  Given  the  in‐
person  nature  of  the  industry,  which  requires  travel,  it  was 
inevitable  that  salesmen  would  occasionally  miss  Monday 
morning  meetings  or  need  to  reschedule  them.  Second,  he 
argues that he in fact attended these meetings, except when 
he was with a customer or at the Pierce factory in Wisconsin. 
Temco’s  business  was  selling  fire  trucks,  and  certain  fire 
departments met  on Monday mornings.  If Mullin  could  get 
on the agenda during these departments’ meetings, he—and 
therefore  Temco—had  a  better  chance  of  selling.  Third, 
according  to  Mullin,  Baylog  never  expressed  any 
dissatisfaction with Mullin’s job‐related absences or need to 
                                                 
     4  Indeed,  there  is  an  additional  disputed  fact  concerning  whether 

Temco’s records were destroyed before or after Mullin filed his charge of 
discrimination with the EEOC. 
16                                                    No. 13‐1338 

reschedule meetings. Thus, the parties genuinely contest the 
merits of this alleged justification as well. 
   Mullin also contests the allegation that he communicated 
inappropriately  with  a  sales  representative  from  another 
company.  Because  Temco  has  not  produced  the  allegedly 
inappropriate  email  corroborating  its  allegation,  we  accept 
Mullin’s argument at this stage. 
    Standing  alone,  none  of  these  incidents,  events,  or 
alleged  justifications  would  likely  suffice  for  Mullin  to 
survive  summary  judgment.  In  combination,  however,  they 
point  to  a  string  of  questionable  conduct,  from  the 
suspicious  timing  of  personnel  decisions  to  ambiguous 
statements  about  age  to  multiple  seemingly  inaccurate 
allegations.  Mullin  genuinely  contests  all  of  Temco’s 
accusations.  He  has  put  forth  sufficient  evidence  that  the 
jury  should  resolve  the  many  material  factual  questions,  as 
well as the credibility issues underlying them. Of course, we 
express  no  view  on  the  ultimate  merit  of  Mullin’s  claims. 
When,  as  here,  the  “facts  are  susceptible  to  two 
interpretations,”  the  Supreme  Court  has  cautioned  against 
granting summary judgment “too readily.” Filar, 526 F.3d at 
1066 (citation and internal quotation marks omitted). 
                         III. Conclusion 
      For the foregoing reasons, we REVERSE and REMAND.